Name: 79/159/EEC: Commission Decision of 21 December 1978 on the provisional reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of aid granted to recognized producer groups in the hop sector during 1976 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D015979/159/EEC: Commission Decision of 21 December 1978 on the provisional reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of aid granted to recognized producer groups in the hop sector during 1976 (Only the German text is authentic) Official Journal L 039 , 14/02/1979 P. 0036 - 0036++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE PROVISIONAL REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FEDERAL REPUBLIC OF GERMANY OF AID GRANTED TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR DURING 1976 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 79/159/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ) , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1696/71 OF 26 JULY 1971 ON THE COMMON ORGANIZATION OF THE MARKET IN HOPS ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1170/77 ( 4 ) , AND IN PARTICULAR ARTICLE 17 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 879/73 OF 26 MARCH 1973 ON THE GRANTING AND REIMBURSEMENT OF AID ACCORDED BY THE MEMBER STATES TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR ( 5 ) , AND IN PARTICULAR ARTICLE 14 THEREOF , WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT IN CONNECTION WITH ALL ITS EXPENDITURE INCURRED IN RESPECT OF AIDS GRANTED DURING 1976 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 1460/73 OF 16 MAY 1973 ON APPLICATIONS FOR REIMBURSEMENT OF AID GRANTED BY THE MEMBER STATES TO RECOGNIZED GROUPS OF HOP PRODUCERS ( 6 ) AND WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 1010/73 OF 13 APRIL 1973 DEFINING THE ADMINISTRATIVE COSTS OF RECOGNIZED GROUPS OF HOP PRODUCERS ( 7 ) ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AIDS AMOUNTING TO DM 5 874 486 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 8 AND 9 OF REGULATION ( EEC ) NO 1696/71 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS FOR EXPENDITURE UNDER ARTICLE 8 THE COSTS MENTIONED IN ARTICLE 6 OF REGULATION ( EEC ) NO 879/73 CANNOT BE FINALLY ESTABLISHED FOR THE TIME BEING ; WHEREAS IN ORDER NOT TO DELAY THE PAYMENT OF THE REIMBURSEMENT OF EXPENDITURE AMOUNTING TO DM 5 794 086 INCURRED UNDER ARTICLE 9 IT APPEARS JUSTIFIED TO PROVISIONALLY FIX THE CONTRIBUTION FROM THE EAGGF AT 50 % OF THIS AMOUNT , I.E . DM 2 897 043 ; WHEREAS THE FINAL CONTRIBUTION WILL BE FIXED AS SOON AS THE ISSUE HAS BEEN RESOLVED ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1976 IN RESPECT OF AIDS GRANTED TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR SHALL BE PROVISIONALLY DM 2 897 043 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 175 , 4 . 8 . 1971 , P . 1 . ( 4 ) OJ NO L 137 , 3 . 6 . 1977 , P . 7 . ( 5 ) OJ NO L 86 , 31 . 3 . 1973 , P . 26 . ( 6 ) OJ NO L 145 , 2 . 6 . 1973 , P . 1 . ( 7 ) OJ NO L 100 , 14 . 4 . 1973 , P . 32 .